Opinion by
Judge Pryor:
Chalfont, the holder of the prior lien, was the surety of Applegate, the purchaser, at the first decretal sale. It was as much his duty as Applegate’s to pay the purchase money, and both being before the court by the rule, and failing to comply with their covenant, the chancellor had the power, and not only so, but it was proper, to direct a sale to pay the Rodman debt, and the fact that the surety had taken the benefit of the bankrupt law can make no difference. The proceeds of the last sale should have been applied to Rodman’s lien, and the relation then existing between the purchaser, Applegate, and his surety or the assignee of the latter in regard to this land is not a question before the court.
Judgment affirmed.